DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to the amendment filed 03/28/2022 from which Claims 1-15 and 17-19 are pending of which Claims 11-15 are withdrawn and of the Claims considered, Claims 1-10 and 17-19, Claims 1 and 7 are amended.     
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.    
All outstanding rejections except for those described below are overcome by applicants' response and amendment filed 03/28/2022.   
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-8 and 17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 2014/0088219, Chen et al. (hereinafter “Chen”).  
Regarding Claims 1-8 and 17, Chen discloses in the entire document particularly in Table 2 Comp Sample 1 and ¶s 0010, 0046-0047 and 0058 a moisture curable PU Si coating of NOP1st 100% with no polydimethylsiloxane (“PDMS”) as a pure silylated PU coating having foul releasing properties {reading on claims 1 and 8 the latter without marine biocide}.  Such foul release properties were poor but Comp sample 1 was better than Comp Sample 2 of pure PDMS which had good foul releasing properties but the mechanical strength was poor so that the surface was easily damaged by finger scratch.  Comp sample 1 was free of curable polysiloxane and non-curable polysiloxane other than non-curable hydrophilic-modified polysiloxane oils.  From ¶ 0058 the coating composition can be 50 to 80 % by volume in at least one solvent to prevent premature hydrolysis of the moisture sensitive groups a suitable aprotic solvent that will dissolve or disperse the silane terminated polyurethane {reading on non-aqueous liquid foul release coating composition of the pending claims}.  
The NOP 1 of Comp sample 1 is a pure silylated polyurethane with from ¶ 0010 the silane terminated polyurethane based polymer can have at least one end group of the general formula: -A-(CH2)m--SiR1n (OR2)3-n, where A is a urethane or urea linkage group, R1 is selected from C1-12 alkyl, alkenyl, alkoxy, aminoalkyl, aryl and (meth)acryloxyalkyl groups, R2 is each substituted or unsubstituted C1-18 alkyl or C6-C20 aryl groups, m is an integer from 1 to 60, and n is an integer from 0 to 1 {reading on formula (I) of the pending claims}.  From ¶s 0017-0019, 0030 and 0046-0047 the NOP natural oil polyol is fully silylated by isocynatopropyl triethoxysilane (IPTES) to obtain silane terminate NOP with the structure:  
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.  Such structure shows the terminal and pendant alkoxysilyl group attached to the backbone by a urethane linkage {reading on pending claims 2-3}.  Also the structure has ethyl radicals for R2 and n can equal 1 and (CH)m is m=2 {reading on pending Claim 5}.  Given that m can range for alkyl groups from 1 to 60 the structure with such an m overlaps the “m” of pending Claim 4.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  Also for pending Claim 1 the composition can additionally contain a marine biocide (See ¶ 0054) {reading on B of the pending claims}. See also example 5, tab.5 coating sample 28. 
From ¶ 0046 the moisture curable composition may further comprise, by weight based on the dry weight of the composition, up to 50%, alternatively up to 30%, or alternatively up to 20%, an alkoxysilane additive other than aforementioned polysiloxanes.  The alkoxysilane introduced to the composition may participate in moisture curing reaction at room temperature, due to the hydrolytic groups of the alkoxysilane {reading on curing agent of pending claims}. The alkoxysilane used herein includes the below general formulae R1mSi(OR2)4-m  wherein R1 is independently a C1-C18 alkyl and/or C6-C20 aryl chain, R2 is C1-12 alkyl chain or aryl groups and (OR2) group is a hydrolytic group, m is an integer from 0 to 1.  Alkoxysilane used herein can be, for example, hexadecyltrimethoxysilane, octyltriethoxysilane, propyltriethoxysilane {reading on alkoxysilyl alpha to the organo group} or tetraethoxysilane (TEOS) {reading on curing agent for pending claims 6-7 and 17 for TEOS}.  From the foregoing disclosures of Chen pending Claims 1-8-9 and 17 are anticipated or rendered obvious.   
Claim(s) 1-8 and 17 are rejected under 35 U.S.C. 103 as obvious over U.S. 2009/0299017, Tsuno et al (hereinafter “Tsuno”) evidenced by and in view of U.S. 2014/0088219, Chen et al. (hereinafter “Chen”).
Regrading Claims 1-8 and 17, Tsuno discloses in the entire document particularly in the abstract and at ¶s 0001, 0008-0009, 0015-0029 , 0036-0054 a one-part type moisture curable composition exhibiting superior adhesion properties, weather resistance, coating tolerance, and the like, and providing good operationability, which is cured by moisture in the atmosphere to form an elastic material in the form of a rubber A one-part type moisture curable composition comprising: (A) a prepolymer having a urea bond(s), a urethane bond(s), and a hydrolysable silyl group(s) at a chain end(s) or pendent position(s) thereof; and (B) a polymer comprising a polyether structure(s) and/or a polyacryl structure(s) in the main chain, and having a hydrolysable silyl group(s) at a chain end(s) or pendent position(s) thereof.  The curable composition can be easily coated after the composition is cured for use with marine vessels.  
The structure of the aforementioned prepolymer (A) having a urea bond(s) and a urethane bond(s), and having a hydrolysable silyl group(s) at a chain end(s) or pendent position(s) thereof, which is one of the essential components of the composition, is not particularly limited.  It is preferable that a urea bond(s) and a urethane bond(s) be contained in the linear main skeleton, and a hydrolysable silyl group(s) be contained at a chain end position(s) of the molecule, and in particular, at the two chain end positions.  The aforementioned prepolymer (A) is preferably a reaction product between a first compound having an isocyanate group(s) at a chain end position(s) and an urethane bond(s) and a second compound having a hydrolysable silyl group(s) and an amino group(s).  The aforementioned first compound preferably contains a polyether structure.   The hydrolysable silyl group is a group having at least one hydrolysable group directly bonded to a silicon atom. The hydrolysable group is preferably an alkoxy group, is more preferably a C1-6 alkoxy group, and is, in particular, preferably a methoxy group.  The preferable second compound is a compound represented by the following formula (I):  
    PNG
    media_image2.png
    78
    266
    media_image2.png
    Greyscale
 wherein R and R' represent the same or different alkyl groups having 1 to 8 carbon atoms and preferably having 1 to 4 carbon atoms; X, Y and Z represent the same or different alkyl groups or alkoxy groups having 1 to 4 carbon atoms, with the proviso that at least one group thereof represents an alkoxy group; and n represents an integer ranging from 2 to 4.  
In particular, polymer (B) having the main chain essentially consisting of a polyether preferably contains a cross-linkable hydrolysable silyl group(s) at a chain end position(s) and contains chemically bonded repeating units, represented by general formula (1):  --(R2O)n-- (1) wherein R2 represents an alkylene group having 1 to 4 carbon atoms; and n represents an integer ranging from 10 to 10,000.  The aforementioned polymer (B) having the main chain essentially consisting of a polyether can be synthesized, for example, by reacting, in the presence of a transition metal of the VIII group, a polyalkylene oxide having an allyl group(s) at a chain end position(s) with a hydrosilane compound represented by the following formula (2): X3-nSiR3nH (2) wherein R5 (sic R3) represents a monovalent hydrocarbon group or a halogenated monovalent hydrocarbon group; n represents an integer of 0, 1 or 3; X represents an atom or a group selected from a halogen atom, an alkoxy group {reading on formula I of pending Claim 1 with m and n for a hydrocarbon group and n of 1 to 3 for a curable resin system with a curable polymer free of fluorine atoms having a hybrid backbone selected from polyurethane and polyether mixture} an acyloxy group, and a ketoxymate group. 
From ¶ 0046 solvent can be added in order to adjust operationability. As examples thereof, mention may be made of, for example, aromatic hydrocarbons, mineral spirits, methyl ethyl ketone, and the like. The aforementioned solvent may be employed alone, or in combination with two or more types thereof {reading on non-aqueous liquid marine coating composition of the pending claims}  
Further Tsuno discloses at ¶ 0050 0053 silane compounds such as vinyl trimethoxysilane, dimethyldimethoxysilane, tetraethoxysilane, methyltrimethoxysilane, methyltriethoxysilane, and the like as moisture absorbing agents added along with coupling agents and curing catalysts and solvent and other additives.  Chen evidences at ¶ 0046 that tetraethoxysilane (“TEOS”), which Tsuno discloses as added with curing agents, acts as a curing agent.  Therefore some of the TEOS added with curing agent of Tsuno would also act as a curing agent.  The curable composition of Tsuno does not have curable polysiloxane and non-curable polysiloxane other than non-curable hydrophilic-modified polysiloxane oils, therefore Tsuno is free of such compounds.  
Even though Tsuno discloses the curable composition for marine coatings with marine vessels, Tsuno does not expressly disclose the composition has a marine biocide or that the alkoxysilyl group is attached to the backbone of the curable polymer via urethane or urea linkage for pending Claim 3 or specifically lists TEOS as a curing agent for pending Claim 6-7 and 17.  
 Chen discloses at ¶s 0010, 0046-0047 and 0058 a one package moisture curable coating with NOP1st having foul releasing properties {reading on claims 1 and 8 the latter without marine biocide}.  From ¶ 0058 the coating composition can be 50 to 80 % by volume in at least one solvent to prevent premature hydrolysis of the moisture sensitive groups a suitable aprotic solvent that will dissolve or disperse the silane terminated polyurethane {reading on non-aqueous liquid foul release coating composition of the pending claims}.  The NOP 1 is a pure silylated polyurethane with from ¶ 0010 the silane terminated polyurethane based polymer can have at least one end group of the general formula: -A-(CH2)m--SiR1n (OR2)3-n, where A is a urethane or urea linkage group, R1 is selected from C1-12 alkyl, alkenyl, alkoxy, aminoalkyl, aryl and (meth)acryloxyalkyl groups, R2 is each substituted or unsubstituted C1-18 alkyl or C6-C20 aryl groups, m is an integer from 1 to 60, and n is an integer from 0 to 1 {reading on formula (I) of the pending claims}.  From ¶s 0017-0019, 0030 and 0046-0047 the NOP natural oil polyol is fully silylated by isocynatopropyl triethoxysilane (IPTES) to obtain silane terminate NOP with the structure:  
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.  Such structure shows the terminal and pendant alkoxysilyl group attached to the backbone by a urethane linkage {reading on pending claims 2-3}.  Also the structure has ethyl radicals for R2 and n can equal 1 and (CH)m is m=2 {reading on pending Claim 5}.  Given that m can range for alkyl groups from 1 to 60 the structure with such an m overlaps the “m” of pending Claim 4.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  Also for pending Claim 1 the composition can additionally contain a marine biocide (See ¶ 0054) {reading on B of the pending claims}. See also example 5, tab.5 coating sample 28. 
From ¶ 0046 the moisture curable composition may further comprise, by weight based on the dry weight of the composition, up to 50%, alternatively up to 30%, or alternatively up to 20%, an alkoxysilane additive other than aforementioned polysiloxanes.  The alkoxysilane introduced to the composition may participate in moisture curing reaction at room temperature, due to the hydrolytic groups of the alkoxysilane {reading on curing agent of pending claims}. The alkoxysilane used herein includes the below general formulae R1mSi(OR2)4-m  wherein R1 is independently a C1-C18 alkyl and/or C6-C20 aryl chain, R2 is C1-12 alkyl chain or aryl groups and (OR2) group is a hydrolytic group, m is an integer from 0 to 1.  Alkoxysilane used herein can be, for example, hexadecyltrimethoxysilane, octyltriethoxysilane, propyltriethoxysilane {reading on alkoxysilyl alpha to the organo group} or tetraethoxysilane (TEOS) {reading on curing agent for pending claims 6-7 and 17 for TEOS}.  From the foregoing disclosures of Chen pending Claims 1-8-9 and 17 are anticipated or rendered obvious. 
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative 
In the alternative in accordance with MPEP 2144.06   Art Recognized Equivalence for the Same Purpose [R-6]  I.    < COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE - In accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).     
 Here for both sub §s “c” and “d” above the one part of package moisture curable composition of Tsuno and Chen both with a similar compound of silyl polyurethane for the same purpose of a coating for marine vessels, because of the similar purpose can have the silyl polyurethane of Chen substituted for or combined with the silyl polyurethane of Tsuno and can have the marine biocide added to and the TEOS function as a curing agent for the moisture curable composition of Tsuno.    
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Tsuno a one-part type marine vessel moisture curable composition without curable polysiloxane and non-curable polysiloxane other than non-curable hydrophilic-modified polysiloxane oils having a (A) prepolymer with urethane and urea bonds and a having hydrolyzable silyl group at chain ends or pendent positions in a mixture with a (B) prepolymer comprising a polyether structure in the main chain and having hydrolyzable silyl group at chain ends or pendent positions, as afore-described, where from Chen also directed to a one-package moisture curable composition for marine use can have 1) the silane terminated polyurethane substituted for or combined with the prepolymer (A), 2) the marine biocide combined with or added to the one-part type marine vessel moisture composition and 3) some of the TEOS function as curing agent for the one-part type marine vessel moisture composition motivated to have some marine antifouling, non-sticking and anti-stain properties as for pending Claims 1-8 and 17.  The combination of Chen with Tsuno has a reasonable expectation of success to one skilled in the art of marine coatings because both Chen and Tsuno are one part of package moisture curable coatings with similar silyl polyurethane containing polymers.  
Claim(s) 9-10 are rejected under 35 U.S.C. 103 as obvious over Chen or Tsuno in view of Chen and further in view of U.S. 2016/0024314, Olsen et al. (hereinafter “Olsen”).  
Regarding Claims 9-10 Chen or Tsuno in view of Chen is applied as to Claim 1 however Chen or Tsuno as modified does not expressly disclose a hydrophilic modified polysiloxane oil that is non-curable and non-volatile.    
Olsen is directed to marine structure coatings as is Chen or Tsuno in view of Chen as disclosed in the abstract and at ¶ 0198-0211 to fouling control coating systems such as multilayer polysiloxane-based fouling control coating systems having included therein active constituents like biocides and/or enzymes, and further, the polysiloxane-based layers may individually have included as a part thereof hydrophilic oligomer/polymer moieties, and/or said may further comprising one or more hydrophilic-modified polysiloxane oils.  The hydrophilic-modified polysiloxane oils are constituents which do not form covalent bonds to the polysiloxane-based binder matrix.  Hydrophilic-modified polysiloxane oils are widely used as surfactants and emulsifiers due to the content of both hydrophilic and lipophilic groups in the same molecule.  In contrast to the polysiloxane components discussed above, the hydrophilic-modified polysiloxane oils are selected so that they do not contain groups that can react with the binder (or binder components) or the cross-linker (if present), hence the hydrophilic-modified polysiloxane oils are intended to be non-reactive, in particular with respect to the binder components.  In particular, the hydrophilic-modified polysiloxane oils are devoid of any silicon-reactive groups such as Si--OH groups, hydrolysable groups such as Si--OR (such as alkoxy, oxime, acetoxy etc.) groups, etc., so as to avoid reaction with constituents of the polysiloxane-based binder system.  The non-reactive hydrophilic-modified polysiloxane oils are typically modified by the addition of non-ionic oligomeric or polymeric groups which can be polar.  Preferably the hydrophilicity is obtained by modification with polyoxyalkylene groups like poly(oxyalkylene)-modified polysiloxane {reading on pending Claims 9-10}.  The hydrophilic-modified polysiloxane oils may be utilized to control the leaching of any biocides.    
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Chen the non-aqueous liquid foul release coating silylated polyurethane curable composition with Comp sample 1 with or without biocide, as afore-described, or a marine coating of Tsuno as modified, as afore-described, where from Olsen a hydrophilic-modified polysiloxane oil is included in the foul release coating as from Olsen being useful in fouling control coating systems motivated to control leaching of any biocides as for the coating compositions of Claims 9-10.  Furthermore the combination of Olsen and Chen or Tsuno as modified has a reasonable expectation of success to one skilled in the art of marine coatings because both Olsen and Chen or Tsuno in view of Chen are directed to silicon containing polymer foul control coatings.   
Claim(s) 18-19 are rejected under 35 U.S.C. 103 as obvious over Chen or Tsuno in view of Chen further in view of CAPLUS accession No. 2014:325974 for CN 103602304 (2014) SciFinder, American Chemical Society (ACS) hereinafter “2014-325974”.  
For Claims 18-19 Chen or Tsuno in view of Chen is applied as to Claims 1 and 6-7, however Chen or Tsuno in view of Chen does not expressly disclose that the curing agent silane is N, N-diethylaminomethyl)triethoxysilane and the composition is free of curing catalyst.  
2014-325974 discloses a moisture rapidly curable composition, which is composed of silane-terminated polymer (methoxy silicate or ethoxy silicate-terminated polymer), alpha-silane coupling agent(alpha-substituted alkoxy silane such as chloromethyl triethoxy silane, dichloromethyl triethoxy silane, diethylamino Me triethoxy silane {reading on pending Claims 18-19}, diethylamino Me methyldiethoxy silane, etc.), and moisture curing catalyst (organo tin compound, lewis acid, or lewis base).  The moisture rapidly curable composition also contains gamma-silane coupling agent, dehydrating agent, and inorganic filler(one or more of kaolin, silica micropowder, spherical aluminum oxide, and/or heavy calcium carbonate). The moisture rapidly curable composition is suitable for rapid curing connection.  Given the same purpose of the diethylamino Me triethoxy silane and the silanes of Chen or Tsuno in view of Chen for curing the diethylamino Me triethoxy silane can be substituted or combined with the silane of Chen or Tsuno in view of Chen without the catalyst as in Chen.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Chen the non-aqueous liquid foul release coating silylated polyurethane curable composition with Comp sample 1 with or without biocide and organosilane curing agent, as afore-described, or a marine coating of Tsuno as modified, as afore-described, where from 2014-325974 the diethylamino Me triethoxy silane as useful for curing silane terminated polymers as an alpha silane is substituted or combined with the organosilane of Chen motivated to assist in curing to have the composition of Claims 18-19.  Furthermore the combination of 2014-325974 with Chen or Tsuno as modified has a reasonable expectation of success to one skilled in the art because both have silane curing agent for silylated polymers.  
Response to Arguments
Applicant’s arguments with amendments filed 3/28/2022 with respect to the prior rejection under 35 U.S.C. 112 have been fully considered and are persuasive.  The prior 112 rejection has been withdrawn.  Applicant's arguments filed regarding the prior rejection under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicants argues in regards to the rejection under 35 U.S.C. 103 from the Chen reference that one skilled in the art would not be motivated have marine biocide in addition to the comparative Sample I of Table 2 of pure silylated polyurethane as stated in the rejection.  Applicants contend that that one of skill in the art would not be motivated to use comparative Sample I as a starting point to create the composition of claim 1 because, as the Office Action notes, comparative Sample I has better mechanical strength but worse antifouling performance than comparative Sample 2 which comprises no alkoxysilyl group-containing curable polymer which is required in claim 1.  Further Applicants assert that the very fact that comparative Sample I demonstrates the worst antifouling activity (in terms of pseudobarnacle pull off strength) compared to all other samples in Table 2 means that one of skill in the art would avoid using comparative Sample 1 as a starting point for creating an antifouling ( or fouling release) composition.  Applicants argue that instead, one of skill in the art would seek good mechanical strength in combination with good antifouling performance. This desired combination would lead one of skill in the art to Chen's inventive samples which comprise 1 to 90 wt% of a silane-terminated polysiloxane which is a curable polysiloxane. See Chen at paragraphs [0010] and [0035].  Thus, Chen teaches the desirability of using a curable polysiloxanes while directing one of skill in the art away from comparative Sample 1 as a starting point for antifouling compositions.  
In response Chen the pure silylated polyurethane coating of Comparative sample 1 has foul release property although this property is poor greater than 2.7 MPa for pseudo-barnacle pull off strength compared to 0.2 MPa for comparative example 2 of pure PDMS coating.  However Applicants claims are for a foul release coating Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant appears to rely (i.e., a degree of foul release property better than 2.7 MPa is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Also with the added marine biocide as taught by Chen the silyl polyurethane coating of comparative sample 1 to one skilled in the art would have the ability to kill the algae in addition any foul release property that the coating has.  This suggests such a coating to one skilled in the art.  
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787